*256OEXHIOB.
By Mb
Honor John 3t. Eaul.
After examining the record we have no douht whatever as to our having jurisdiction; and accordingly wo must decline to certify that question to the Supreme Court.
I.
The case la simply this; Throe a. -oral plaintiffs entered into what they tena a joint agreement, hut whftoh the documenta annexed to the petition (and others on fils) show to have been three several agreements, hy which defendant sold to said plaintiffs severally three several portions of land; each paying severally the prioe of his own portion. To whioh portions of land (it is alleged) defendant had no title; whereupon the three purchasers, instead of filing three seperata suits (as they had the right to do) filed one joint suit, each claiming the return of the price paid hy himself; towit, each claiming less than $2000, hut the aggregate of their claims exceeding that sum.
II.
Consent oannot give jurisdiction rations materias; henos, several plaintiffs, each with a olaim helow the jurisdiction of a court, hut hr ring no necessary oonneetion *257with sack otilar and no common causo of action, cannot by joining thair demands create a caso within that jurisdiction; nor can one plaintiff do so, by joining in one action separata claims, each below the jurisdiction of the court but against several def .'.sdants without necessary connection between them.
Boulden vs Hughes, 8 Martin N. S. 285.
State vs Judge, 105 La 333
Tague vs Insurance Companies, 38 An 456
The fact is that plaintiffs have, in effect, simply consolidated (by suing jointly) three suits whioh might, or even should, have been filed separately. And, "The consolidation of suits, aaoh of which is below the minimum amount for appeal, does not confer appellate jurisdiction, oven though the aggregate of the demands exceeds the amount necessary for appeal." See la. Digest, Vol 1 p. 286 (verbo, Appeal; Section 58), and authorities there cited.
A certificate is therefore denied.